The opinion of the court was delivered by
Goldmanit, S. J. A. D.
Plaintiff tenants appeal from a county district court judgment in favor of defendant landlord in an action under N. J. 8. 2A :42-38, as amended, to *59recover treble damages for alleged rental overcharges during the 18-month period, November 1955 through April 1957.
At the trial the following facts were either stipulated or established without contradiction: Defendant purchased a two-story property at 415 45th Street, Union City, in 1951 for $15,000. At that time, and up to July 1955, the premises consisted of a store on the first floor with three rooms in the rear, and a six-room apartment on the second floor. The registered rental for the apartment was $60.50 per month. Between July 1 and November 1, 1955 defendant reconstructed the second floor by adding a room to the rear, installing a kitchen and bathroom in the front portion (we were told this was done by converting the front of the hallway running the length of the second floor), physically separating the rear four rooms from the front three, and completely renovating and modernizing both apartments. This resulted in the creation of two distinct, self-sustaining apartments on the second floor, in place of the six-room apartment, the former occupying a greater area than the latter. The cost was $5,200.
After the completion of this work, and shortly before November 1, 1955, defendant rented the front apartment to plaintiff Eoti at a monthly rental of $55, and the rear one to plaintiff Sottilaro for $65. They regularly paid these rentals up to March 1, 1957. Having ascertained that the registered rental of the former six-room apartment was $60.50 a month and that no decontrol order had been obtained from the Union City Eent Director, plaintiffs in March, and again in April 1957, together tendered $60.50 to defendant as their total rent. He refused the tenders and instituted disposses proceedings in the county district court, where judgment went against the tenants. They paid the $55 and $65 rents for March and April, and appealed from the judgments for possession. While that appeal was pending they quit the premises.
The treble damage action ended in defendant’s favor, the district court judge holding that the premises rented to plaintiffs were not the same as those previously registered *60with the local rent control board because they were “so completely changed in identity and composition from the original single 6 room premises.” In his view, to allow plaintiffs to recover the $3,213 demanded (treble damages based on an overcharge of $59.50 a month for 18 months) “would result in not only unjust enrichment to the plaintiffs but in an unconscionable and intolerable result never contemplated by the treble damage statute.” He further noted that in any event there could be no recovery for the period July 1956 to April 1957, inclusive, because the 1953 Rent Control Act (L. 1953, c. 216; N. J. 8. 2A : 42-14 et seq., as amended), which authorized treble damage suits, had expired on June 30, 1956. The subsequent permissive rent control statute, L. 1956, c. 146, adopted in Union City by ordinance on September 20, 1956, expressly granted to it the right to provide, by ordinance, for rent control violations. Section 6; N. J. S. 2A:42-61. The September 20, 1956 ordinance contains no treble damage or other penalty provision; the only such provision, the court observed, was to be found in a prior rent control ordinance, adopted in June 1956, wherein penalties for violations were provided by way of fine and imprisonment. These penalties were the only ones the municipality could impose; it was without express legislative authority, and therefore beyond its power, to provide for treble damage suits and vest jurisdiction thereof in the district court.
Plaintiffs argue that the rents they had paid were in violation of the rent control laws and the rules and regulations adopted thereunder, absent a decontrol order obtained by the landlord. Defendant had, in fact, obtained no such order from the Union City Rent Director until March 18, 1957, effective March 28, 1957. Plaintiffs rely upon the following provision of the Union City Rent Control Ordinance dated August 15, 1956:
“ARTICLE II —DECONTROLLED HOUSING SPACE
♦ sfs******
(e) Additional housing units created by a conversion on and after April 23, 1954, involving structural changes in particular housing *61space by substantial alterations and remodelling and resulting in self-contained family units; Provided, however, that such housing space shall continue to be under control until after application on notice, an order of decontrol has been entered by the Director, after a determination.” (Italics ours)
This provision, they say, was passed pursuant to L. 1956, c. 146, sec. 12 (N. J. S. 2A:42-67), which states:
“Decontrols from rent control shall be provided for by any such ordinance so adopted in the same manner and to the same extent as they were provided for as of June 30, 1956, by the State Rent Control Act [L. 1953, c. 216; N. J. S. 2A :42-14 to 55, as amended] and by the rules and regulations made and promulgated thereunder, and the said provisions for such decontrol shall be deemed to be applicable whether specifically included in any such ordinance or not so included.”
They contend there could be no automatic decontrol; housing space continued under control until a decontrol order was entered, and they quote from the Revised Rent Gontrol Rules and Regulations (June 15, 1955) of the State Kent Control Director, adopted pursuant to the 1953 act, as amended:
“PART II — CONTROLLED HOUSING SPACE ARTICLE 1 —EXCEPTED OR DECONTROLLED HOUSING SPACE
* * s-t # Sft * >]t %
2. GENERAL EXCEPTIONS — Pursuant to the Act, the following additional housing space shall be totally excepted under the conditions hereinafter set forth:
* * * * * t|t * *
(d) Additional housing space created by conversion involving structural changes in particular housing space by substantial alterations or remodeling.
* * * * * # * *
(2) at any time after April 23, 1954, where such conversion resulted in additional self-contained family units of a type for which there is a shortage in the area or sub-area ; provided that such housing space shall continue to be subject to control until an order of decontrol has been entered, after a determination, pursuant to the regulations.” (Italics ours)
Union City, as has been indicated, was one of the municipalities which took advantage of the Kent Control Act of *621956 (i. 1956, c. 146; N. J. 8. 2A:42-56 to 73). See, particularly, L. 1956, c. 146, sec. 13; N. J. 8. 2AA2-68. The act provided that the governing body of any municipality wherein rent control was in effect and operation on June 30, 1956, and which theretofore petitioned the Legislature to pass a special law authorizing it to adopt rent control ordinances, could make, amend, repeal and enforce ordinances to provide for the regulation of rentals and the possession of premises and units used for dwelling purposes in such municipality which were subject to rent control on June 30, 1956. L. 1956, c. 146, see. 1; N. J. 8. 2A :42-56. The adoption of such ordinances, upon a finding that a public emergency existed within the municipality due to a housing shortage adversely affecting the health, safety and -general welfare of the inhabitants, was to be deemed to be for the purpose of regulating rent control in the municipality in a manner similar to the rent control provided therein by the Rent Control Act of 1953 (L. 1953, c. 216, as amended and supplemented; N. J. S. 2A :42-14 to 55) and the rules and regulations promulgated by the State Rent Control Director pursuant to that act as the same were in effect and operation- in the municipality on June 30, 1956. See In re Freygang, 46 N. J. Super. 14 (App. Div. 1957), affirmed 25 N. J. 357 (December 9, 1957).
The entire structure of our rent control legislation of recent years and the state and local rules and regulations promulgated thereunder center upon and are geared to rent control of a particular housing space. As defined in the Rent Control Act of 1953 (L.. 1953, c. 216, sec. 1; N. J. S. 2A:42-14, as amended), housing space means “any building or structure, or any part thereof * * * rented or offered for rent for living or dwelling purposes, together with all privileges, services,' furnishings, furniture, equipment, facilities and improvements connected with the use or occupancy of such property, but not including * * * (c) additional dwelling units created by new construction subsequent to August 1, 1953; or (d) dwelling units which' have not at any time been rented during the period July 1, 1942 to *63August 1, 1953, inclusive; * * Section 7 of the 1953 act (V. J. S. 2AA2-20, as amended) authorizes the State Rent Control Director to promulgate, amend, repeal and enforce sneh reasonable rules and regula! ions as may be necessary “to control rents, housing space and practices relating to the recovery of possession thereof,” and “to'effectuate gradual decontrol of such housing space consistent with supply and demand for such housing space.” Section 13 (N. J. S. 2A:42~26) makes it unlawful, regardless of any contract, lease or other obligation, “to demand or receive any rent for housing space in excess of !he lawful base rent established or fixed for such housing space under this act, as adjusted by any rule or regulation of the State Rent Control Director, or by an order of a county rent control agency, or by a county rent control board of review,” in any municipality wherein rent control is in operation under the act. And section 19 of the 1953 act, as amended by L. 1954, c. 260, sec. 7 (N. J. S. 2A:42-32) states:
“For the purposes ol' this act, lawful rentals for housing space payable as of July 31, 1953, for premises then in existence shall be deemed the lawful base rentals for such housing space, for premises not rented on July 31, 1953, the amount of the lawful base rental for such housing space shall be the rental lawfully payable therefor on the date such premises were heretofore last rented prior thereto; or, if not so rented, the rent latofully payable as of the date of the first rental subsequent thereto.” (Italics ours)
In the Revised Rent Control Rules and Regulations promulgated by the State Rent Control Director on June 15, 1955, and which were in force and effect at the inception of plaintiffs’ tenancies, appear the following provisions:
“PART II — CONTROLLED HOUSING SPACE
ARTICLE II — -CONTROLLED MUNICIPALITIES — LAWFUL BASE RENT — DWELLING SPACE
2. LAWFUL BASE RENT — It is hereby declared that the lawful base rent for housing space is the rent actually and legally charged,, received, payable or due for such housing space for the rental period ending on midnight, July 31, 1953, or the last rental period *64immediately prior thereto, and for space not rented on July 31, 1953, the date on which such premises were heretofore last rented prior thereto; and if not so rented, the rent actually and legally charged, received, payable or due as of the date of the first rental subse.quent thereto.
$ >¡t $ $ $ 4 $
3. FIRST RENTAL * * * — First rental of housing space shall mean the date on lohich all of the space included in particular housing space was first rented to a tenant under Federal or State rent control. * * *” (Italics ours)
The statute and the State Rent Control Director’s rules and regulations legally adopted pursuant thereto, are controlling. These prior rent control measures were continued in municipalities which took advantage of the Rent Control Act of 1956. L. 1956, c. 146, sec. 7; N. J. 8. 2A :42-62. When they speak of “housing space” the reference is to a specific area. It is clear and uncontrovertible that the two apartments respectively occupied by plaintiff tenants are the result of substantial remodeling and alteration. They are entirely different from the original six-room apartment. These separate and distinct dwelling facilities occupy a space larger than the former apartment — a room had been added in the rear, and the front hallway used to create a new bathroom and kitchen. Both apartments are complete and self-contained living accommodations. They had been fully renovated prior to plaintiffs taking possession. All this, as indicated, had been done at a substantial cost, the landlord having expended $5,200, or more than one-third his initial investment in the entire two-story building, in constructing the additions, reconversion and modernization.
The two apartments so created were, in the language of the Revised Rent Control Rules and Regulations of the State Rent Control Director, Part II, Art. 1, sec. 2 (d), quoted above, “additional housing space created by conversion, involving structural changes,” but not “in particular housing space.” This is not a case, often encountered, of a landlord taking a particular space and, by alterations or remodeling within the four walls of that space, creating two *65or more smaller living units in place of the one that originally existed. A common example of this is where the owner of a spacious older-type dwelling, who initially rented each floor to a separate tenant, decided to divide each floor into two or more bachelor apartments, fitting them within the original walls of the respective floors. Although defendant here did use the six rooms constituting the original “particular housing space,” he not only made substantial structural changes within that space, but added new space to it, and then completely rearranged, divided and renovated the whole so as to achieve two modern apartment units.
These new housing accommodations had no previous rental history as three- and four-room apartments under the registration data then on file with the appropriate rent control agencies. They constituted new rental units. The first rental charge to the plaintiffs individually for these newly created apartments became the maximum legal rental for the units under N. J. 8. 2A :42-32 and the rules and regulations of the State Eent Control Director (Part II, Art. II, pars. 2 and 3, quoted above). Cf. Weiderman v. Recklinghausen, 278 App. Div. 289, 105 N. Y. S. 2d 513 (App. Div. 1951), affirmed 303 N. Y. 633, 101 N. E. 2d 705 (Ct. App. 1951); De Jesus v. Greenland Holding Corp., 122 N. Y. S. 2d 857 (Sup. Ct. App. Term 1953), affirmed 282 App. Div. 1025, 126 N. Y. S. 2d 888 (App. Div. 1953); see also Winwood v. Sturgeon, 100 Ohio App. 251, 136 N. E. 2d 137 (Ct. App. 1955); and cf. also Scerbo v. Condro, 44 N. J. Super. 355 (Cty. D. Ct. 1957). Plaintiffs willingly took the apartments at the $65 and $55 rentals in November 1955, and having paid the rentals and occupied the units without complaint for almost a year and a half, now belatedly seek the windfall of treble damages. We consider their position fundamentally unjust.
No argument has been made of excessive rental charges or of gouging by defendant in his dealings with plaintiffs. The purpose of our rent control acts has always been to stabilize rentals in emergency areas and to prevent extortionate increases resulting from housing shortages, and at *66the same time to allow landlords a fair and equitable return upon their investment. Friedman v. Podell, 21 N. J. 100, 104 (1956).
The question of decontrol is not involved in view of our determination that the apartments rented to plaintiffs were not the same “housing space” registered with the rent control agency at some time in the past, and the rental of the apartments to the respective plaintiffs on and after November 1, 1955 was a “first rental” under the statute and the applicable rules and regulations adopted pursuant thereto. Defendant’s action in obtaining a decontrol order in March 1957 is therefore without significance.
The judgment is affirmed.